John I. Purtle, Justice, dissenting. I dissent because in my opinion exigent circumstances were present. The officers observed the murder weapon through a window. They had reasonable cause to believe appellant had committed a felony and were looking for him. I believe a warrantless search and seizure was authorized pursuant to Rules of Criminal Procedure, Rule 14.3 (Repl. 1977), which states: An officer who has reasonable cause to believe that premises or a vehicle contain: (a) individuals in imminent danger of death or serious bodily harm; or (b) things imminently likely to burn, explode, or otherwise cause death, serious bodily harm, or substantial destruction of property; or (c) things subject to seizure which will cause or be used to cause death or serious bodily harm if their seizure is delayed; may, without a search warrant, enter and search such premises and vehicles, and the persons therein, to the extent reasonably necessary for the prevention of such death, bodily harm, or destruction. I do not believe Payton v. New York, 445 U.S. 573, 100 S.Ct. 1371, 63 L.Ed. 2d 639 (1980), prohibits this seizure. I would affirm. John F. Stroud, Justice, dissenting. The majority of the court has remanded this case to the trial court because of the decision of the United States Supreme Court in Payton v. New York, 445 U.S. 573, 100 S.Ct. 1371, 63 L.Ed. 2d 639 (1980). The trial court has been directed to conduct an evidentiary hearing to determine if exigent circumstances existed at the time of the arrest of appellant and seizure of his rifle. I respectfully dissent because I do not believe the Payton case is applicable here; but even if it were, I would find that exigent circumstances existed. In Payton, the warrantless and non-consensual entry into the suspect’s home was for the purpose of making a routine felony arrest. The forced entry into the apartment occurred about 8:00 a.m. and followed two days of intensive investigation of the murder of a gas station attendant. The only similarity of this case with Payton was the forced entry through the door. In the case now on appeal, the warrantless entry and arrest occurred at 4:10 a.m., just two hours after the murder was committed. I cannot possibly characterize this arrest for murder, which occurred during the middle of the night immediately after appellant had shot and killed a seven-year-old child with a high powered rifle, as a routine felony arrest. However, if Payton were applied, I would not remand the case for an evidentiary hearing. The trial judge committed no error by failing to hold such a hearing or make such a finding as this case was tried months before the Payton decision was handed down. Secondly, the facts as disclosed by the record clearly indicate exigent circumstances. After the killing and the departure of appellant, the mother of the dead child and the others living there went to the Eudora Police Department. Apparently the jailer called the Chief of Police and one of them called the Sheriff of Chicot County in Lake Village. By the time the Chief of Police and the Sheriff dressed and arrived at the police station, it was 3:45 a.m. It must have been obvious to the officers that appellant had intended to kill one or both of the adults living in the shot-up house and not the seven year-old boy. I think it would have been absurd and the poorest police work imaginable for the officers to have delayed this arrest to look for a magistrate in the middle of the night while the armed killer was still at large and the target of his attack remained unharmed. It would have been equally absurd to have delayed the arrest after the officers arrived at appellant’s home and saw him through the window apparently asleep on the sofa. The only alternative to leaving appellant’s home to obtain a warrant would have been to guard all exits of the house while waiting for a warrant in hopes that appellant did not wake and use the rifle against the officers. In light of the exigent circumstances, I believe the rifle of appellant was properly admitted into evidence, and I would affirm the judgment of the trial court.